                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KATHLEEN SMITH,                                  Case No. 18-cv-06690-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO STAY
                                                                                            DISCOVERY PENDING RESOLUTION
                                   9             v.                                         OF MOTION TO DISMISS
                                  10       KEURIG GREEN MOUNTAIN, INC.,                     Re: Dkt. No. 25
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant Keurig Green Mountain, Inc.’s Motion to Stay

                                  14   Discovery Pending Resolution of Motion to Dismiss. Dkt. No. 25 (“Mot”). Plaintiff Kathleen

                                  15   Smith opposed the pending motion on February 7, 2019. Dkt. No. 34.1

                                  16          District courts have “wide discretion” to control discovery. Little v. City of Seattle, 863

                                  17   F.2d 681, 685 (9th Cir. 1988). In evaluating the propriety of a request to stay discovery, the Court

                                  18   is mindful that the party seeking a discovery stay carries the “heavy burden” to make an adequate

                                  19   showing for why discovery should be denied. Blankenship v. Hearst Corp., 519 F.2d 418, 429

                                  20   (9th Cir. 1975). In moving to stay discovery pending the Court’s ruling on its motion to dismiss,

                                  21   Defendant argues that its dismissal motion makes “meritorious arguments that potentially would

                                  22   dispose of the entire case, obviating the need for any discovery.” Mot. at 4.

                                  23          After carefully considering Defendant’s arguments in support of a stay, the Court finds

                                  24   Defendant has not met its burden of making a showing why discovery should be denied and thus

                                  25   finds it is not appropriate to stay discovery. To the extent Defendant asks this Court to take a

                                  26
                                       1
                                  27    The Court also discussed this motion with the parties at the February 5, 2019 case management
                                       conference (“CMC”). See Dkt. No. 33 (transcript of proceeding). After reviewing the papers
                                  28   submitted to the Court to date, and in light of the discussion at the CMC, the Court finds this
                                       motion appropriate to take under submission. See Civ. L.R. 7-1(b).
                                   1   “preliminary peek” at its dismissal motion’s arguments in ruling on its stay request, the Court has

                                   2   done so and nevertheless finds that a stay is not warranted.

                                   3          For these reasons and others discussed on the record at the CMC, the Court DENIES

                                   4   Defendant’s motion.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 2/8/2019

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
